MAINE SUPREME JUDICIAL COURT                                                  Reporter of Decisions
Decision: 2021 ME 32
Docket:   Cum-20-159
Argued:   February 11, 2021
Decided:  June 17, 2021

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                        FAIR ELECTIONS PORTLAND, INC., et al.

                                                v.

                                     CITY OF PORTLAND


HORTON, J.

         [¶1] Fair Elections Portland, Inc., and thirteen voters of the City of

Portland1 (collectively FEP) appeal from a judgment of the Superior Court

(Cumberland County, MG Kennedy, J.) affirming a decision of the Portland City

Council not to submit to the voters a citizen-initiated ballot question that

proposed a change to the City of Portland’s charter. Because the City Council

failed to make findings of fact to explain its decision and enable appellate

review, we must vacate the judgment and remand to the City Council for further

proceedings.




   1 The thirteen voters are Betress D. Ako, Krystian W. Bigosinski, April D. Fournier, Christopher
P. Hafford, Megan L. Lauer, Kimberly A. Rich, Philip T. Steele, Kathryn H. Sykes, Joanna J. Tatlock,
Maria E. Testa, Anna J. Trevorrow, Scott Vonnegut, and Damon R. Yakovleff.
2

                                        I. BACKGROUND

A.       The Home Rule Act

         [¶2] To provide context for the factual background in this case, we first

review the statutory process for citizen-initiated changes to municipal charters.

         [¶3]     The Maine Constitution grants to the inhabitants of all

municipalities what is known as home rule power: the “power to alter and

amend their [municipal] charters on all matters, not prohibited by Constitution

or general law, which are local and municipal in character.” Me. Const. art. VIII,

pt. 2, § 1. The same provision requires the Legislature to prescribe procedures

for municipalities to effectuate the home rule power. Id. The set of statutes that

the Legislature has enacted, see 30-A M.R.S. §§ 2101-2109 (2021) (collectively

the Home Rule Act),2 has the express purpose of “implement[ing] the home rule

powers granted to municipalities” by the Maine Constitution. 30-A M.R.S.

§ 2101. The Home Rule Act sets forth procedures for amending and revising

municipal charters and for the establishment and operation of charter

commissions. 30-A M.R.S. §§ 2102-2105.




     Section 2102 of the Home Rule Act has been amended since the time period relevant to this case,
     2

but the amendments do not affect our analysis here. See P.L. 2019, ch. 149, §§ 1-2 (effective
Sept. 19, 2019) (codified at 30-A M.R.S. § 2102(3)(B), (5)(A) (2021)). For consistency, all citations to
the Home Rule Act in this opinion are to the 2021 version of the Maine Revised Statutes.
                                                                                     3

      [¶4] The statute does not include definitions of a charter “amendment”

or a charter “revision,” nor does it expressly identify what differentiates one

from the other. However, it does distinguish between the two by setting forth

different processes for their adoption.        See generally 30-A M.R.S. § 2102

(governing charter revisions); 30-A M.R.S. § 2104 (governing charter

amendments). The central difference in process is that a proposed amendment

must be submitted directly to the voters in a municipal election, see 30-A M.R.S.

§§ 2104(1)-(2), 2105(2), whereas a proposed revision can only be submitted

to the voters upon recommendation of a charter commission, see 30-A M.R.S.

§§ 2102(1)-(2), 2103(5)(D), (6), 2105(1).

      [¶5] Either process can be initiated by the municipal officers—in this

case, city councilors—or by municipal voters. 30-A M.R.S. §§ 2102(1)-(2),

2104(1)-(2); see 30-A M.R.S. § 2001(10) (2021).             For the voter-initiated

process, the first step is for any five voters of the municipality to file an affidavit

with the municipal clerk setting forth their proposal, stating that they

constitute a “petitioners’ committee,” and requesting that the clerk issue

petition forms for the committee to circulate. 30-A M.R.S. §§ 2102(3)(A),

2104(2)-(3).
4

      [¶6] If the petitioners’ committee is proposing a charter revision, the

petition forms must state that those signing the petition are requesting that the

municipal officers establish a charter commission, 30-A M.R.S. § 2102(3)(B)(1),

because revisions can be submitted to the voters only through a

recommendation by a charter commission, 30-A M.R.S. §§ 2102(1)-(2),

2103(5)(D), (6), 2105(1). If instead the petitioners’ committee is proposing a

charter amendment, the petition forms must state that those signing the

petition are requesting that the municipal officers “provide for the amendment

of the municipal charter,” which is accomplished by placing the proposed

amendment on a ballot. 30-A M.R.S. § 2104(2)-(3).

      [¶7] A petitioners’ committee proposing a charter amendment also has

the option to request that the petition forms include the following language:

      Each of the undersigned voters further requests that if the
      municipal officers determine that the amendment set out below
      would, if adopted, constitute a revision of the charter, then this
      petition shall be treated as a request for a charter commission.

30-A M.R.S. § 2104(4). If a petition that includes this optional language garners

enough voter signatures and meets the other statutory requirements, see

30-A M.R.S. §§ 2102(3)(B), 2104(2)-(3), the municipal officers must submit it

to the voters either as a proposed charter amendment or as a proposal to form

a charter commission, depending on whether the municipal officers determine
                                                                                 5

that the proposed change would constitute an amendment or a revision,

30-A M.R.S. § 2104(2), (4).

      [¶8] After the municipal clerk issues petition forms to the petitioners’

committee and the petition is circulated for voter signatures, the signed forms

are submitted to the clerk, who determines whether they comply with the

signature and other requirements of the statute. 30-A M.R.S. §§ 2102(3)(C), (4),

2104(3). In the case of a proposed charter amendment, after holding a public

hearing on the proposal, the municipal officers must submit to the voters, at a

regular or special election, the question of whether to approve the proposed

amendment. 30-A M.R.S. §§ 2104(2), (5)(A), (C), 2105(2).

      [¶9] If the proposal is instead for a charter revision, the question that the

municipal officers must submit to the voters is whether to convene a charter

commission. 30-A M.R.S. § 2102(2), (4), (5). If the voters decide that a charter

commission should be established, commission members must be elected and

appointed, and the commission must hold public hearings and issue a

preliminary report. 30-A M.R.S. § 2103(1)-(5). Within twelve months—or up

to two years, if an extension is granted—the commission must submit to the

municipal officers a final report that contains the text of any recommended

charter revision. 30-A M.R.S. § 2103(5)(D)-(E). The municipal officers must
6

then submit to the voters the question of whether to adopt any revision

recommended by the commission. 30-A M.R.S. §§ 2103(6), 2105(1).

       [¶10] The Home Rule Act lacks specificity in two respects particularly

pertinent to this case. It does not expressly explain the difference between a

charter amendment and a charter revision. It also does not specify whether the

municipal officers may determine that a voter-initiated petition that lacks the

optional language and purports to propose a charter amendment in fact

proposes a charter revision.

B.     Procedural History

       [¶11] The following procedural facts, which are undisputed, are drawn

from the administrative record filed in the Superior Court.3 In April 2019, by

filing an affidavit with Portland’s City Clerk, five Portland voters initiated the

process for circulating a petition in support of placing, on an upcoming

municipal ballot, what they labeled as a proposed amendment to Portland’s

charter. See 30-A M.R.S. §§ 2102(3)(A), 2104(3).




   3 Ordinarily, in an appeal from a judgment on a complaint for review of governmental action filed

pursuant to M.R. Civ. P. 80B or 80C, we review the facts found by the person or entity that made the
decision at issue. E.g., City of Old Town v. Expera Old Town, LLC, 2021 ME 23, ¶ 13, --- A.3d ---. As we
discuss infra, the record in this case does not include any stated findings by the municipal
decision maker at issue, the Portland City Council.
                                                                               7

      [¶12] Their proposed charter modification read as follows:

      Article IV of the City Charter of the City of Portland shall be
      amended by adding the following section immediately after
      Section 11, as follows:

      Section 12. Public Financing of Municipal Elections

      The city council shall establish and fund a mechanism providing
      public campaign funds to qualified candidates for mayor, city
      council, and school board. The mechanism must provide sufficient
      funds to allow candidates who meet qualifying criteria to conduct
      competitive campaigns, must be voluntary, must limit the amount
      of private funds a candidate may raise, must only be available to
      candidates who demonstrate public support, and must be limited
      to candidates who enter into a binding agreement not to accept
      private contributions other than those allowed by the public
      funding program. The mechanism must be available by the 2021
      municipal elections.

      [¶13] Although the voters characterized the proposed modification as an

amendment, they exercised their statutory option to request that their petition

be treated as a request for a charter commission in the event that the City

Council determined that the petition actually proposed a charter revision.

See 30-A M.R.S. § 2104(4).

      [¶14] Upon receiving the voters’ affidavit, the City Clerk created petition

forms for circulation and provided them to the petitioners’ committee, see

30-A M.R.S. § 2102(3)(B), but the forms lacked the requested optional
8

language. Despite this omission, the supporters of the petition proceeded to

circulate the forms as provided.

      [¶15] In August 2019, the City Clerk certified that the petition had been

returned containing a sufficient number of signatures for the measure to be

placed on a ballot. See 30-A M.R.S. § 2104(2)-(3). The City Council scheduled a

public hearing on the matter for September 4, 2019.           See 30-A M.R.S.

§ 2104(5)(A).

      [¶16]     Before the public hearing, the City’s attorney submitted a

memorandum advising the City Council that the petition proposed a change to

the charter that, if enacted, would involve “the type of fundamental change that

a [c]harter [c]ommission must review” because the petition proposed a charter

revision rather than a charter amendment.        Attorneys for Fair Elections

Portland, Inc., submitted a memorandum to the City Council taking the opposite

position and contending that the City Council was required to submit the

question of whether to adopt the proposed charter modification directly to the

voters.

      [¶17] At the public hearing, after listening to comments from the public,

the councilors debated whether the measure constituted a charter amendment

or a charter revision. They also debated whether, if the measure were a
                                                                                                      9

revision, the City Council should treat the petition as requesting a charter

commission given the omission from the petition forms of the optional

language reflecting that request. The City Council voted (7-2) not to put the

measure to the voters as a charter amendment and then voted to postpone the

matter until a meeting on September 16, 2019. At that meeting, after further

debate, the City Council voted (5-3) not to “send [the petition question] out as

a revision to the voters.” The City Council then voted again (6-2) not to put the

measure to the voters as a charter amendment and finally voted (6-2) to

postpone the matter indefinitely. The City Council noted these votes in its

minutes, but it did not make findings or otherwise explain its decisions.

        [¶18] In September 2019, FEP brought this action in the Superior Court,

challenging the City Council’s decision not to put the proposed charter

modification to the voters as a charter amendment. The operative pleading for

purposes of appellate review is FEP’s first amended complaint, filed in

October 2019.4 According to that complaint, at least ten of the individual

plaintiffs were Portland voters who had signed the petition. FEP sought judicial

review of the City Council’s decision pursuant to M.R. Civ. P. 80B (Count 1) and


   4Also in October 2019, on its own initiative and despite having tabled the petition, the City Council
voted to place on the ballot for the June 2020 municipal election a question asking voters whether a
charter commission should be established. See 30-A M.R.S. § 2102(1), (5) (2021).
10

asserted independent claims seeking a declaratory judgment and injunctive

relief (Count 2) and alleging violations of state and federal law pursuant to

42 U.S.C.S. § 1983 (LEXIS through Pub. L. No. 116-344) (Counts 3 and 4). After

the City filed a motion to dismiss the complaint, the court held a hearing on the

motion, and the parties filed briefs and an administrative record.

         [¶19] By order dated May 13, 2020, acting in an appellate capacity to

adjudicate FEP’s Rule 80B complaint for judicial review, the court affirmed the

City Council’s decision.5 The court also dismissed FEP’s independent claims,

determining that those claims were duplicative of the Rule 80B appeal, which

afforded an adequate process for judicial review of the City Council’s decision.

FEP filed this timely appeal. See 14 M.R.S. § 1851 (2021); M.R. App. P. 2B(c)(1).

                                        II. DISCUSSION

         [¶20] When the Superior Court acts in an appellate capacity to decide a

Rule 80B complaint for judicial review of a municipal decision, we review the

municipal decision “directly without deference to the Superior Court’s

intermediate review.”            Humboldt Field Rsch. Inst. v. Town of Steuben,


     5The court construed the City Council’s several votes to reflect (1) an implicit legal conclusion
that the City Council had the authority to make a threshold determination of whether the proposed
modification would constitute an amendment or a revision if adopted and (2) an implicit finding that
the proposed modification would in fact constitute a revision rather than an amendment. The court
concluded that the implicit legal conclusion was correct and that the implicit finding could not be
disturbed because it was supported by evidence in the administrative record.
                                                                                                      11

2011 ME 130, ¶ 4, 36 A.3d 873; see M.R. Civ. P. 80B(f). We review the operative

decision “for error of law, abuse of discretion or findings not supported by

substantial evidence in the record.” Osprey Fam. Tr. v. Town of Owls Head,

2016 ME 89, ¶ 9, 141 A.3d 1114 (quotation marks omitted). “Substantial

evidence exists if there is any competent evidence in the record to support a

decision.” 21 Seabran, LLC v. Town of Naples, 2017 ME 3, ¶ 10, 153 A.3d 113

(quotation marks omitted)).

        [¶21] FEP presents two central arguments in this appeal.6 First, it argues

that when municipal officers receive a petition proposing what proponents

have characterized as a charter amendment, the municipal officers are required

to submit the proposal directly to the voters—in other words, that the City

Council had no authority to make a threshold determination that the proposed

modification would, if adopted, constitute a charter revision. Second, in the

alternative, FEP argues that even if the City Council had the authority to make

that threshold determination, the proposed change at issue here cannot, as a




   6 Although the City raised several justiciability-related arguments before the trial court, it has not
done so on appeal. The Home Rule Act explicitly authorizes judicial review for purposes of enforcing
the provisions relating to the amendment or revision of municipal charters. 30-A M.R.S. § 2108
(2021). Having independently reviewed the issues of subject matter jurisdiction, standing, ripeness,
and mootness, see Brunswick Citizens for Collaborative Gov’t v. Town of Brunswick, 2018 ME 95, ¶ 7,
189 A.3d 248, we conclude that the matter is justiciable.
12

matter of law, be characterized as a charter revision.7 FEP does not argue that

if the City Council determined that the proposed modification constituted a

proposed charter revision it was then required to initiate the charter

commission process despite the omission of the optional language from the

petition. We therefore do not address that issue here, and we limit our review

to the City Council’s vote not to place the petition question on the ballot as a

proposed charter amendment.

A.       The City Council’s Authority

         [¶22] In response to FEP’s first contention, the City argues that the

Legislature intended for municipal officials to serve a “gatekeeping” role to

ensure that any proposed charter modification that would fundamentally

change a municipal charter—even one initially labeled an amendment by its


     7FEP also argues that the trial court incorrectly dismissed the independent claims. We disagree.
The court did not abuse its discretion by dismissing the declaratory judgment claim in Count 2 of the
first amended complaint because the claim was duplicative of the Rule 80B appeal and fails under
our exclusivity rule. See Cape Shore House Owners Ass’n v. Town of Cape Elizabeth, 2019 ME 86, ¶¶ 7-9,
209 A.3d 102. To the extent that Counts 3 and 4 asserted claims based on deprivations of procedural
due process under federal law, they failed to state claims because the review available through
Rule 80B provides adequate process as a matter of law. See M.R. Civ. P. 12(b)(6); Parratt v. Taylor,
451 U.S. 527, 538-41 (1981), overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327
(1986); Moreau v. Town of Turner, 661 A.2d 677, 680 (Me. 1995). To the extent that Counts 3 and 4
asserted violations of First Amendment or substantive due process rights, they failed to state claims
against the City because they asserted that the City acted in violation of a state election law, not in
execution of any official policy or custom, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978),
and also because we conclude that the City Council was entitled to exercise a gatekeeping function to
determine whether the petition proposed an amendment or a revision of the charter, see M.R. Civ. P.
12(b)(6); State v. Gorman, 2004 ME 90, ¶ 41, 854 A.2d 1164 (“A trial court action, proper under the
law, may be affirmed, even if for a reason different than that given by the trial court.”).
                                                                              13

proponents—would undergo review by a charter commission. Resolving the

issue requires interpreting Maine’s Home Rule Act, a task that we undertake

de novo. See Pilot Point, LLC v. Town of Cape Elizabeth, 2020 ME 100, ¶ 17,

237 A.3d 200. “We look first to the plain language of [a] statute to determine

its meaning if we can do so while avoiding absurd, illogical, or inconsistent

results.” State v. Conroy, 2020 ME 22, ¶ 19, 225 A.3d 1011. As part of the

plain-language analysis, “we consider the [specific] language in the context of

the whole statutory scheme,” Chadwick-BaRoss, Inc. v. City of Westbrook,

2016 ME 62, ¶ 11, 137 A.3d 1020 (alteration omitted) (quotation marks

omitted), and “examine the entirety of the statute, giving due weight to design,

structure, and purpose as well as to aggregate language,” Dickau v. Vt. Mut.

Ins. Co., 2014 ME 158, ¶ 22, 107 A.3d 621 (quotation marks omitted).

      [¶23] Section 2104(4) of the Home Rule Act, headed “Amendment

constituting revision,” is specifically relevant to the issue presented here and

provides as follows:

      At the request of the petitioners’ committee, the petition form shall
      also contain the following language:

            “Each of the undersigned voters further requests that if the
            municipal officers determine that the amendment set out
            below would, if adopted, constitute a revision of the charter,
            then this petition shall be treated as a request for a charter
            commission.”
14


      Upon receipt of a petition containing this language, the municipal
      officers, if they determine with the advice of an attorney that the
      proposed amendment would constitute a revision of the charter, shall
      treat the petition as a request for a charter commission and follow
      the procedures applicable to such a request.

30-A M.R.S. § 2104(4) (emphasis added).

      [¶24] This section expressly contemplates review by municipal officers

to determine whether a proposed amendment would in fact “constitute a

revision of the charter.”    Id.   FEP interprets the section to permit that

determination by municipal officers only “[u]pon receipt of a petition

containing” the optional language that was omitted from the petition forms in

this case. Id. Although FEP’s interpretation is grounded in the literal language

of section 2104(4), it makes no sense in light of the plain language of the Home

Rule Act as a whole. See Dickau, 2014 ME 158, ¶ 20, 107 A.3d 621 (“A plain

language interpretation should not be confused with a literal interpretation

. . . .”). The Home Rule Act makes clear that the Legislature intended for

proposed charter revisions to undergo the extensive review of a charter

commission instead of being submitted directly to the voters. See 30-A M.R.S.

§§ 2102(2), (5), 2105(1); see also supra ¶ 9. FEP’s interpretation would

produce absurd results because it would enable a petitioners’ committee to

circumvent the Legislature’s intent. The petitioners’ committee could simply
                                                                                                    15

label a proposed modification—even one that would obviously constitute a

revision—as an amendment and decline to request the optional language

provided in section 2104(4).

         [¶25] We conclude that the Home Rule Act authorizes municipal officers

to review a proposed charter modification to determine whether it constitutes

a revision rather than an amendment, even where the petition presenting the

proposed modification does not include section 2104(4)’s optional language.8

B.       The City Council’s Vote to Decline to Put the Proposed Charter
         Modification to the Voters as a Proposed Charter Amendment

         1.    The Parties’ Arguments and the Framework for Appellate Review

         [¶26] In its arguments on appeal, the City assumes that the City Council

declined to put the public campaign financing modification to the voters as a

proposed charter amendment based on a finding that the modification actually

constituted a revision, and the City contends that the administrative record



     8Although our conclusion is based on the aggregate language of the entire Home Rule Act, see
Chadwick-BaRoss, Inc. v. City of Westbrook, 2016 ME 62, ¶ 11, 137 A.3d 1020, it is also supported by
the relevant legislative history. In 1982, the Legislature amended what is now section 2104(4) to
add the language quoted above. See P.L. 1981, ch. 687, § 2 (emergency, effective April 15, 1982);
P.L. 1987, ch. 737, § A-2 (effective March 1, 1989). In the Statement of Fact associated with the bill,
the Legislature implicitly acknowledged that the municipal officers possessed gatekeeping authority
by indicating that the purpose of the amendment was to limit that authority. L.D. 2010, Statement of
Fact (110th Legis. 1982). By allowing petitioners to ask that a charter commission be established if
the municipal officers determined that a change proposed as an amendment was actually a revision,
the statute as amended would stop municipal officers from failing to consider the proposal at all. See
id.
16

supports that finding. FEP argues that even if the City Council possessed

gatekeeping authority to determine whether a proposed modification put

forward as an amendment actually constitutes a revision, the proposed

modification at issue here cannot—as a matter of law—be characterized as a

revision. These arguments reveal that the parties dispute whether the issue is

dominated by questions of law or fact. The distinction is important because it

affects the level of deference afforded to a municipal decision on appellate

review. See, e.g., Osprey Fam. Tr., 2016 ME 89, ¶¶ 9-10, 141 A.3d 1114

(recognizing that we review findings only to ensure that they are supported by

substantial evidence in the record); Palian v. Dep’t of Health & Hum. Servs.,

2020 ME 131, ¶ 10, 242 A.3d 164 (recognizing that we review questions of law

de novo).

      [¶27] The meanings of the statutory terms “amendment” and “revision”

are indeed issues of law requiring statutory interpretation and de novo review.

See White v. Fleet Bank of Me., 2005 ME 72, ¶ 16, 875 A.2d 680 (“We

independently review the meaning of [undefined] statutory term[s].”);

Manirakiza v. Dep’t of Health & Hum. Servs., 2018 ME 10, ¶ 7, 177 A.3d 1264.

However, the determination of whether a particular petition proposes a charter

amendment or a charter revision within the meaning of those statutory terms
                                                                                17

is fact-based—it calls for the proposal to be evaluated not just in terms of its

effect on the entire municipal charter but also in terms of its practical effect on

existing municipal policies, practices, and operations. See Bizier v. Town of

Turner, 2011 ME 116, ¶ 8, 32 A.3d 1048 (“Although interpretation of an

ordinance is a question of law, we accord substantial deference to the Planning

Board’s characterizations and fact-findings as to what meets ordinance

standards.” (quotation marks omitted)); see also infra ¶¶ 32-34.

      2.    Charter “Amendment” and Charter “Revision” Pursuant to the
            Home Rule Act

      [¶28] Having defined the framework for review, we turn first to the

question of law, which we have not had occasion to address before: the

difference between a charter “amendment” and a charter “revision” for

purposes of the Home Rule Act.

      [¶29] In common usage, the words “amendment” and “revision” have

similar meanings—both involve a change short of complete replacement.

Generally, however, courts presume that when a legislature uses different

words within the same statute, it intends for the words to carry different

meanings. See 2A Norman J. Singer & Shambie Singer, Statutes & Statutory

Construction § 46:6 at 261 (7th ed. 2014) (“Different words used in the same,

or a similar, statute are assigned different meanings whenever possible.”).
18

Given that the Home Rule Act sets forth separate processes for adopting charter

amendments and charter revisions, the Legislature plainly intended for the

terms to have different meanings. According to Black’s Law Dictionary, a

revision is more substantial than an amendment: “revision” is defined as “[a]

general and thorough rewriting of a governing document, in which the entire

document is open to amendment,” Revision, Black’s Law Dictionary

(11th ed. 2019), and “amendment” is defined as “[a] formal and usu[ally] minor

revision or addition proposed or made to a statute, constitution, pleading,

order, or other instrument; specif[ically], a change made by addition, deletion,

or correction; esp[ecially], an alteration in wording,” Amendment, Black’s Law

Dictionary (11th ed. 2019).

      [¶30] Courts examining other states’ home rule provisions have similarly

understood a revision as representing a more significant change than an

amendment. See, e.g., City of Denver v. N. Y. Tr. Co., 229 U.S. 123, 130-31, 143-44

(1913); Albert v. City of Laconia, 592 A.2d 1147, 1148-49 (N.H. 1991); Kelly v.

Laing, 242 N.W. 891, 892-94 (Mich. 1932); cf. Martinez v. Kulongoski,

185 P.3d 498, 499-505 (Or. Ct. App. 2008) (discussing the distinction in the

context of a voter-initiated ballot measure that added provisions to the state

constitution); Amador Valley Joint Union High Sch. Dist. v. State Bd. of
                                                                                                     19

Equalization, 583 P.2d 1281, 1284-86 (Cal. 1978) (same). For example, in an

instructive and well-reasoned opinion, the New Hampshire Supreme Court

examined the distinction as set forth in a statutory scheme that was very similar

to Maine’s Home Rule Act.9                See Albert, 592 A.2d at 1148-49.                  There, a

modification to the city’s charter changed how councilors and the mayor were

elected and diminished the mayor’s voting power, while “leav[ing] the City

Council/City Manager form of government unchanged.” Id. at 1148. The court

looked to the differing statutory processes for the adoption of amendments and

revisions, deducing that “the amendment process is directed toward specific

changes to a city charter, whereas the revision process is less specific and

contemplates the possible need for a general, more fundamental, change in a

city’s governmental structure.” Id. at 1149. The court concluded that although

the changes to the charter were “significant,” they were “not of such a

fundamental nature as to require a ‘convention to examine the whole subject’

and form of [the] city government.” Id. (quoting Kelly, 242 N.W. at 892). The

court explained:

       Where, as here, a group of citizens seek[s] to make specific changes
       to the council element of their council-city manager form of
       government, they should not be required to seek, nor should a city

   9The court reviewed a trial court decision that included findings of fact issued after an evidentiary
hearing. Albert v. City of Laconia, 592 A.2d 1147, 1148 (N.H. 1991).
20

      be burdened with, establishment of a charter commission, whose
      broad powers allow for a re-examination of the very nature of their
      city government.

Id.

      [¶31] The Michigan Supreme Court explained the distinction in the

following way:

      “Revision” and “amendment” have the common characteristics of
      working changes in the charter and are sometimes used inexactly,
      but there is an essential difference between them. Revision implies
      a re-examination of the whole law and a redraft without obligation
      to maintain the form, scheme, or structure of the old. As applied to
      fundamental law, such as a constitution or charter, it suggests a
      convention to examine the whole subject and to prepare and
      submit a new instrument, whether the desired changes from the
      old be few or many. Amendment implies continuance of the
      general plan and purport of the law, with corrections to better
      accomplish its purpose. Basically, revision suggests fundamental
      change, while amendment is a correction of detail.

Kelly, 242 N.W. at 892. That court ultimately held that a “proposal to abolish

the office of city manager requires revision of the charter.” Id. at 894.

      [¶32] Interpreting Maine’s Home Rule Act, we agree that the differing

processes for the adoption of charter amendments and charter revisions mean

that the critical question is whether the proposed change is significant enough

to require a (potentially) years-long inquiry into all aspects of the

municipality’s government. The distinction between an amendment and a

revision, therefore, is essentially one of scope, in terms of both the breadth of
                                                                              21

what would be affected and the depth of what would be altered. See Martinez,

185 P.3d at 504-05. In terms of breadth, a proposed amendment would not, if

enacted, materially affect the municipality’s implementation, in the course of

its operations, of major charter provisions that are not mentioned in the

proposed amendment. In terms of depth, an amendment would not, if enacted,

make a profound and fundamental alteration in the essential character or core

operations of municipal government. If a petition proposes a change to the

charter that is either so broad or so profound (or both) as to justify a

revisitation of the entire charter by a charter commission, the proposal is for a

revision.

      [¶33] Because each municipality’s charter is unique and the Home Rule

Act contemplates a broad spectrum of potential modifications, it is of critical

importance that the municipal officers—while exercising gatekeeping

authority to implement the inhabitants’ home rule power—examine how the

specific proposal at issue would, if adopted, interact with the terms of the

existing charter and the municipality’s operations under the existing charter.

In addition to considering the breadth of what would be affected and the depth

of what would be altered, municipal decision makers must heed the

Legislature’s directive that the Home Rule Act, “being necessary for the welfare
22

of the municipalities and their inhabitants, shall be liberally construed to

accomplish its purposes.” 30-A M.R.S. § 2109. The Home Rule Act’s stated

purpose is to “implement,” 30-A M.R.S. § 2101, the “power” of “[t]he inhabitants

of any municipality” to “alter and amend their charters on all matters, not

prohibited by Constitution or general law, which are local and municipal in

character,” Me. Const. art. VIII, pt. 2, § 1.

       [¶34] Given that whether a particular charter proposal would be an

amendment or a revision focuses on the proposal’s effect on the current

municipal charter and operations, the municipal officers’ adjudication of that

question is highly fact-specific. To enable judicial review, the adjudication

needs to include findings of fact and, to the extent necessary, conclusions of law

explaining the municipal officers’ reasoning.         See Christian Fellowship

& Renewal Ctr. v. Town of Limington, 2001 ME 16, ¶ 15, 769 A.2d 834 (“[T]here

cannot be meaningful judicial review of agency decisions without findings of

fact.”).

       3.    The City Council’s Decision

       [¶35] The City argues primarily that the record supports characterizing

the proposed modification at issue here as a proposed charter revision for two

reasons: (1) by requiring the City to “sufficient[ly]” fund the public campaign
                                                                                23

financing program, the modification would interfere with the City Manager’s

fundamental duties, which include managing the City’s finances, and (2) by

requiring the City to “sufficient[ly]” fund the public campaign financing

program, the modification would conflict with the existing charter provision

that vests “[t]he administration of all the fiscal, prudential, and municipal

affairs of the City of Portland” in the City Council because the City Council would

be required to allocate funds to the program that it might otherwise allocate to

some other public function. FEP disagrees.

      [¶36] The City’s reasoning, however, is set forth only in its briefing and

cannot be found in any actual findings of fact or conclusions of law expressed

by the City Council. The City’s attorney’s memorandum to the City Council set

forth reasons why, in the attorney’s opinion, the City Council should not treat

the petition as an amendment, but the City Council did not adopt that reasoning

in any decision. The City Council’s only decisions took the form of the three

non-unanimous votes—not to submit FEP’s petition to the voters as an

amendment, not to treat the petition as requesting a charter commission, and

to table the petition indefinitely. No written decision was adopted. Although

the City contends that “the [City] Council found as a fact that the [petition]

proposed a change to the City’s [c]harter so fundamental that, if adopted, it
24

would substantially disrupt the [c]harter by removing the City Council’s control

over the ‘administration of all fiscal, prudential, and municipal affairs of the

City’” (emphasis added), the record contains no such finding by the City Council.

Instead, the City relies on what its attorneys have extrapolated from the City

Council’s votes or the statements of individual councilors during debate.

      [¶37] The record includes transcripts of the meetings at which members

of the City Council debated and discussed the questions before them, but we

can neither infer that any particular comment represents the decision of the

City Council nor deduce the City Council’s reasoning based on the comments as

a whole. See, e.g., Comeau v. Town of Kittery, 2007 ME 76, ¶¶ 9-13, 926 A.2d 189

(deciding that findings were insufficient for appellate review where a town

planning board “designated the minutes of the meetings to serve as findings”);

Christian Fellowship & Renewal Ctr., 2001 ME 16, ¶ 7, 769 A.2d 834 (“Recitation

of the parties’ positions or reiterations of the evidence presented by the parties

do not constitute findings and are not a substitute for findings.”).

      [¶38] The petition requesting a vote on the question of whether to

modify Portland’s charter to provide public funding for municipal election

candidates does not, on its face, purport to propose a fundamental change in
                                                                                                     25

the form, structure, or nature of the City’s government.10 If the City Council

indeed deems the petition to propose a revision rather than an amendment of

the charter, a statement of its basis in law and fact for doing so is essential to

meaningful judicial review. Without such a statement, neither the Superior

Court nor we can determine whether the rejection of the petition involved legal

error, an abuse of discretion, or findings not supported by substantial evidence

in the record. See Osprey Fam. Tr., 2016 ME 89, ¶ 9, 141 A.3d 1114; Christian

Fellowship & Renewal Ctr., 2001 ME 16, ¶¶ 15-16, 769 A.2d 834; Chapel Rd.

Assocs. v. Town of Wells, 2001 ME 178, ¶ 10, 787 A.2d 137. Rather than attempt

to infer what findings and conclusions might underlie the City Council’s votes,11

we must vacate the judgment and remand to the trial court for further remand

to enable the City Council to rectify the omission. See Christian Fellowship

& Renewal Ctr., 2001 ME 16, ¶ 16, 769 A.2d 834 (“[T]he weight of authority in

other jurisdictions supports a remand instead of an assumption that an agency


   10 As the City’s attorney pointed out to the City Council, the proposed charter change would
impose a funding mandate, but it is not obvious why the mandate would have the sweeping impact
on City government that the attorney attributed to it.
   11 We have stated that “[i]n some cases the subsidiary facts may be obvious or easily inferred from
the record and the general factual findings, and a remand would be unnecessary.” Christian
Fellowship & Renewal Ctr. v. Town of Limington, 2001 ME 16, ¶ 19, 769 A.2d 834. This is not one of
those cases because the City Council made no “general factual findings” at all and the “subsidiary
facts”—those concerning the interactions between the proposed charter modification and the
existing charter—are not at all obvious. See id.; cf. Wells v. Portland Yacht Club, 2001 ME 20, ¶¶ 10-11,
771 A.2d 371.
26

has found facts to support its conclusion when its findings are inadequate for

review.”); Chapel Rd. Assocs., 2001 ME 178, ¶ 13, 787 A.2d 137 (“The remedy

for an agency’s failure to make sufficient and clear findings of fact is a remand

to the agency for findings that permit meaningful judicial review.” (alterations

omitted) (quotation marks omitted)).

        The entry is:

                           Judgment vacated. Remanded to the Superior
                           Court with instructions to remand to the
                           Portland City Council for further proceedings
                           consistent with this opinion.



Benjamin Gaines, Esq., Gaines Law, LLC, Portland, and John R. Brautigam, Esq.
(orally), John R. Brautigam, Esq., LLC, Falmouth, for appellant Fair Elections
Portland, Inc., et al.

Jennifer L. Thompson, Esq. (orally), and Danielle West Chuhta, Esq., City of
Portland, Portland, for appellee City of Portland


Cumberland County Superior Court docket number AP-2019-33
FOR CLERK REFERENCE ONLY